IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-92,158-01


                          EX PARTE SAMUEL WESLEY, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W88-89690-S(A) IN THE 282ND DISTRICT COURT
                            FROM DALLAS COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of robbery and sentenced to twenty-five years’ imprisonment.

Applicant did not file a direct appeal. Applicant filed this application for a writ of habeas corpus in

the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       Applicant contends, among other things, that he was not provided with a written statement

setting out the evidence relied on and the reasons for revoking his parole. Applicant has alleged facts

that, if true, might entitle him to relief. Morrissey v. Brewer, 408 U.S. 471, 488-89 (1972); see also

Ex parte Carmona, 185 S.W.3d 492, 495 (Tex. Crim. App. 2006). Accordingly, the record should

be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC.
                                                                                                       2

art. 11.07, § 3(d). The trial court shall order the Texas Department of Criminal Justice’s Office of

the General Counsel to obtain a response from a person with knowledge of relevant facts. In

developing the record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial

court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is

indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent him

at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial

court shall immediately notify this Court of counsel’s name.

        The response shall state whether Applicant was provided a written statement by the fact

finders as to the evidence relied on and the reasons for revoking his parole. The trial court shall

make findings of fact and conclusions of law on whether Applicant was provided due process in his

parole revocation process. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: January 27, 2021
Do not publish